DETAILED ACTION
1.	This action is in response to the application filed on May 21, 2020.
2.	Claims 2-11 are pending and have been examined.
3.	The claims were preliminarily amended on May 27, 2020.
4. 	Claim 1 has been cancelled.
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
6.	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/880,372 and US Patent 9,767,515  (formerly Application 13/935,208); US Patent 10,026,127   (formerly Application 15/679,865) and  US Patent 10,699,339 (formerly Application 16/008,642) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Information Disclosure Statement
7.	The information disclosure statements (IDSs) submitted on May 21, 2020 and September 22, 2020 have been reviewed as attached. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
		As to the IDS submitted on 05/21/2020, reference #56, while the reference appears to be in the file of previous applications that this application is a continuation of, the English version submitted is not readable and thus has not been considered.
		As to the IDS submitted on 05/21/2020, reference #57, the reference does not appear and has not been considered.

Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 2, reference characters 202n, 204n, 206n, 232n, 234n, 222n, 224n and 226n are used in the drawing, however are not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Broadest Reasonable Interpretation
9.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs 
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
Here, the only recited structure is a “computing device” followed by a series of wherein clauses that the computing device is “configured to” display, generate, etc.  This is not limiting the computing device to a particular structure, rather the claims appear to indicate that any computing device, by itself will perform the functions recited.  The “wherein clauses” configured to perform actions as presented do not further limit the claims:

As in Claim 2:
wherein the computing device is configured to display a trading interface, wherein the trading interface includes a plurality of bid regions aligned along a value axis, wherein the trading interface includes a plurality of ask regions aligned along the value axis, wherein the value axis includes a plurality of value levels each associated with a price for a tradeable object, wherein each bid region in the plurality of bid regions is associated with a value level of the value axis, wherein each ask region in the plurality of ask regions is associated with a value level of the value axis; 
wherein the computing device is configured to generate an activation region associated with a first value level of the value axis, wherein the activation region is aligned with the value axis at the corresponding first value level; 
wherein the computing device is configured to receive an instance of user input within the activation region, wherein the instance of user input within the activation region is received in response to a cursor being positioned in the activation region;
wherein the computing device is configured to generate an order entry field in response to receiving the instance of user input within the activation region, wherein the order entry field is configured to receive a quantity value from a user to facilitate the placement of a trade of the tradeable object at the price corresponding to the first value associated with the activation region and for the received quantity value; and 
wherein the computing device is configured to display the generated order entry field.
As in Claim 11:
wherein the computing device is configured to receive a quantity value from a user in the displayed order entry field; and 
wherein the computing device is configured to send and order for the tradeable object at the price corresponding to the first value and for the received quantity value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The system that is disclosed by the specification relates to an electronic trading system that employs a trading device in communication with an exchange through a gateway through one or more communication networks. (See Applicant Specification paragraphs 46 and 48)   The trading device may include a server in communication with a trading terminal. (See Applicant Specification paragraph 47) In operation, the trading terminal may provide a trading screen to a user and communicate commands to the server for further processing. (See Applicant Specification paragraph 47)
The gateway may include a trading application that facilitates or improves electronic trading and may include a trading application that tracks orders from the trading device. (See Applicant Specification 40)  In an example, the trading device may include a trading terminal in communication with a server, 
In the disclosure of an example computing device that may be used in the invention, the memory of said computing device may store a trading application that is accessed and executes computer-readable instructions included in the trading application.  (See Applicant Specification paragraphs 56, 62)   Further, the generation of order entry fields in accomplished within a trading interface where the interface may be displayed in a display area of a display device in communication with the computing device.  (See Applicant Specification paragraph 65)
The instant invention is not just carried out by a system consisting of a computing device, rather it is carried out by utilizing a trading terminal running a trading application where a user utilizes a trading interface of the trading application, in communication with the exchange through a gateway to perform steps.  
As currently recited, it appears that the independent claim is attempting to claim that the wherein steps could be performed by any computing device without use of any other elements – which is not the case.  Examiner suggests that Applicant clearly recite that the system is programmed to perform activities using stored instructions that then perform active method steps.
Further, the steps are proceeding as if steps have occurred within the claim, without them actually occurring.  For instance, the claim recites that the computing device is “configured to generate an activation region associated with a first value level…”, which is not the same as actually generating an activation region.  However, the following limitation alleges that the computing device is configured to receive an instance of user input “within the activation region, wherein the instance of user input within the activation region is received in response to a cursor being positioned in the activation region.”  This step presumes that an activation region has been generated and is receiving user input after a cursor has been positioned in the activation region.  The claim continues in this manner which each subsequent step dependent on an action that is not actually claimed.
Claims 3-10 are further rejected because the steps are presented in “wherein” clauses that are allegedly performing steps or resulting in steps being performed based on an independent claim where the system is only configured to, but does not actually perform any steps.   For instance, in Claim 3, the limitation reads “wherein the activation region is generated based on a proximity of a second trading interface.”   Claim 2 has not generated an activation region, thus further defining the conditions upon which the activation region was generated does not clearly recite the steps being taken and as presented is unclear as to the metes and bounds of the claim.  Claims 4-7 further claim steps regarding 
Claims 8-10 present further steps as to how the order region is displayed, which similarly is not actively claimed as having been generated in Independent Claim 2 and is similarly rejected as unclear as to the metes and bounds of the claim.
Claim 11 recites “wherein the computing device is configured to receive a quantity value from a user in the displayed order field; and wherein the computing device is configured to send an order for the tradeable object at the price corresponding to the first value level and for the received quantity value.  Here again, the order field has not actually been generated or displayed, thus a quantity value cannot be received nor an order sent.  
The claim scope of the system presented is thus unclear as the elements of the system have not been properly claimed, thus causing the metes and bounds of the system claimed to be unclear.  Examiner suggests Applicant clearly recite the system’s additional structural elements and that the computing device is programmed to perform the various steps via the trading application and a trading interface as active method steps.  Clarification and correction is required.

Further Regarding the Alice 101 & 103 Rejections:
	This application is a continuation of Application 13/935,208 (now US Patent 9,767,515), Application 15/679,865 (now US Patent 10,026,127) and Application 16/008, 642 (now US Patent 10,699,339)
	The instant application utilizes the same specification and describes substantially similar limitations, which in view of the specification were deemed to provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment as was found in the parent case which was allowed and overcame the prior art of record.  No further rejections on these grounds are being applied at this time.

Relevant Prior Art Not Currently Relied Upon
Singer (US PG Pub. 2012/0173405) discloses his method and system as to systems and methods that provide a trading interface that includes an integrated market grid region and a chart region that can be simultaneously used for order entry and market analysis.  

Stearns (US PG Pub. 2010/0030678) discloses his system and method for the electronic trading of investment vehicles using a graphical user interface with a versatile and efficient market depth tool with a dynamic price axis for executing trades. The tool provides flexible and configurable systems for centering a central market price in specified areas of a graphical user interface display. The market depth tool may be represented by a plurality of axes, oriented horizontally, vertically or in some other relationship, with a first axis (which could be a row or a column) representative of prices of the vehicle being traded, a second axis (which could be a row or a column) representative of bid volume and a third axis (which could be a row or a column) representative of ask volume.  The market depth convergence allows values to move back to a pre-set convergence point or an area in the graphical user interface display where the central market point changes, such movement being definable by the system user.    The user is able to set trading attributes such as text size and color, column and row size, color and orientation.   It is also disclosed that when a user scrolls the price axis horizontally or vertically in the prices from the convergence location, the offset is combined with the x and y location of the CMP.  

	Ritter (US PG Pub. 2011/0270732) discloses his invention as to a display and/or user interface for viewing information relating to tradeable items such as financial interests and/or for use in a trading system for such items.   According to some embodiments, a graphical user interface (GUI) that may be used to initiate trades incorporates a market information display as described above.  Associated with such trades are order parameters and trading functionality, including a trade order size.   According to some embodiments, the GUI may include regions for initiating a trade. Selectable portions of the display device are provided corresponding to initial or best offer and bid prices and market depth prices at the first and second times, respectively, and a trade is at least initiated in response to selection of a selectable portion based on the price corresponding at least in part to the selection portion and a quantity which may be input and/or pre-set.   For example, a buy button and a sell button may be provided aligned with each price.   In further reference to Ritter and Figure 3, it is disclosed that user input/output activity is performed through use of interactive interface screens displayed on display devices of trader workstations using data provided by the computer. Input processing is preferably conducted by “point and click” and/or keyboard stroke methods using items and graphical input fields, for example, tasks associated with displayed items may be selected by either placing a cursor over the item corresponding to the task and activating an instructional address link by activating the "select" switch, or button, or wheel, on a mouse or other item to select the item, or a corresponding number of a menu item may be selected at the command line by using keystroke.  (See Ritter paragraph 76)   Data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/               Examiner, Art Unit 3693                                                                                                                                                                                         	August 9, 2021